Citation Nr: 1137260	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from March 1984 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the above claim.

In March 2010, the Board remanded the present matter for additional development and due process concerns.  

In March 2011, the RO granted service connection for peptic ulcer disease and assigned a noncompensable rating.  In June 2011, the Veteran submitted a statement asserting that his peptic ulcer disease was worse than evaluated and he would like to appeal the decision.  The issue of an increased rating for peptic ulcer disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence associated with the claims folder after the most recent supplemental statement of the case (SSOC) consists of a June 2011 statement from Dr. I.T.S. in which the VA physician referred to blood pressure readings noted in the Veteran's service treatment records and stated that the Veteran was treated for hypertension in service for which he was given Minipress.  The physician's impression included "service connected hypertension."  

That statement has not been considered in an SSOC and the Veteran has not waived consideration of that evidence by the agency of original jurisdiction.  The case must be remanded for consideration of that evidence and issuance of an SSOC.  38 C.F.R. §§ 19.31(b)(1), 20.1304 (2011).

The Board also finds that an addendum medical opinion is needed.  In the March 2010 Board remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's claimed hypertension.  The examiner was specifically requested to provide an opinion on whether the Veteran's current hypertension had its onset during service or was related to any inservice disease or injury, including the inservice diagnosis of hypertension. 

In April 2010, the Veteran was afforded a VA examination.  Following a review of the evidence relating to the Veteran's hypertension, including inservice treatment for high blood pressure and a diagnosis of new onset of hypertension in July 1986, the examiner opined that it appeared that the Veteran had only temporary hypertension related to post-streptococcal glomerular nephritis in 1986.  The examiner noted that hypertension diagnosis and treatment was first recorded in 2006 and stated that he was unable to determine from the records when the diagnosis of hypertension was established and when he started hypertensive medication.  The examiner concluded that due to the lack of evidence and documentation regarding the onset of hypertension in service, he was unable to resolve the issue as to the onset during service or whether hypertension was related to an inservice disease or injury without resorting to speculation.  

The Board finds that the examiner's opinion was unclear and lacked rationale or support for the conclusions stated such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner stated that there was a deficiency of evidence regarding the onset of hypertension in service or when he began taking medication for the hypertension; however, the record clearly shows, as noted by the examiner, that the Veteran was diagnosed as having hypertension in July 1986 and he was prescribed medication at that time.  In addition, there was no clear explanation as to why he could not resolve the issue as to the onset during service or whether hypertension was related to an inservice disease or injury without resorting to speculation as there was documentation of hypertension in service.  

Given the inadequate April 2010 opinion and the recently submitted physician's statement, another VA opinion should be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a supplemental medical opinion to determine the current nature and likely etiology of the Veteran's current hypertension.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the currently diagnosed hypertension had its onset during active military service or are related to in-service disease or injury, including the July 1986 inservice diagnosis and treatment of hypertension.  The examiner must specifically consider the June 2011 statements from Dr. I.T.S.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include specific consideration of the June 2011 statements and any additional evidence obtained on remand.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



